UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33033 PORTER BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-1142247 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2500 Eastpoint Parkway, Louisville, Kentucky (Address of principal executive offices) (Zip Code) (502) 499-4800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Indicate the number of shares outstanding of each of the issuer’s class of common stock, as of the latest practicable date. 11,835,068 shares of Common Stock, no par value, were outstanding at July 31, 2011. INDEX Page PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 1 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 30 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 48 ITEM 4. CONTROLS AND PROCEDURES 48 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 49 ITEM 1A. RISK FACTORS 49 ITEM 2. UNREGISTERED SALES ON EQUITY SECURITIES AND USE OF PROCEEDS 49 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 49 ITEM 4. REMOVED AND RESERVED 49 ITEM 5. OTHER INFORMATION 49 ITEM 6. EXHIBITS 50 PART I – FINANCIAL INFORMATION Item 1. Financial Statements The following consolidated financial statements of Porter Bancorp Inc. are submitted: Unaudited Consolidated Balance Sheets for June 30, 2011 and December 31, 2010 Unaudited Consolidated Statements of Operations for the three and six months ended June 30, 2011 and 2010 Unaudited Consolidated Statement of Changes in Stockholders’ Equity for the six months ended June30,2011 Unaudited Consolidated Statements of Cash Flows for the six months ended June 30, 2011 and 2010 Notes to Unaudited Consolidated Financial Statements 1 PORTER BANCORP, INC. Unaudited Consolidated Balance Sheets (dollars in thousands except share data) June 30, December 31, Assets Cash and due from financial institutions $ $ Federal funds sold Cash and cash equivalents Securities available for sale Mortgage loans held for sale Loans, net of allowance of $38,717 and $34,285, respectively Premises and equipment Other real estate owned Goodwill Deferred tax assets Accrued interest receivable and other assets Total assets $ $ Liabilities and Stockholders' Equity Deposits Non-interest bearing $ $ Interest bearing Total deposits Federal funds purchased and repurchase agreements Federal Home Loan Bank advances Accrued interest payable and other liabilities Subordinated capital note Junior subordinated debentures Total liabilities Stockholders' equity Preferred stock, no par, 1,000,000 shares authorized, Series A - 35,000 issued and outstanding; Liquidation preference of $35 million at June 30, 2011 Series C - 317,042 issued and outstanding; Liquidation preference of $3.6 million at June 30, 2011 Common stock, no par, 19,000,000 shares authorized, 11,840,670 and 11,846,107 shares issued and outstanding, respectively Additional paid-in capital Retained earnings (deficit) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements. 2 PORTER BANCORP, INC. Unaudited Consolidated Statements of Operations (dollars in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Interest income Loans, including fees $ Taxable securities Tax exempt securities Fed funds sold and other Interest expense Deposits Federal Home Loan Bank advances Subordinated capital note 71 77 Junior subordinated debentures Federal funds purchased and other Net interest income Provision for loan losses Net interest income (loss) after provision for loan losses ) Non-interest income Service charges on deposit accounts Income from fiduciary activities Secondary market brokerage fees 76 Title insurance commissions 22 39 53 76 Net gain on sales of loans originated for sale Net gain on sales of securities 24 81 Other than temporary impairment on securities ) ) Other Non-interest expense Salaries and employee benefits Occupancy and equipment Goodwill impairment Other real estate owned expense FDIC Insurance Loan collection expense State franchise tax Professional fees Communications Postage and delivery Advertising 87 77 Other Income (loss) before income taxes ) ) ) Income tax expense (benefit) Net income (loss) Less: Dividends on preferred stock Accretion on Series A preferred stock 44 44 88 88 Earnings (loss) allocated to participating securities ) 2 ) 83 Net income (loss) to common shareholders $ ) $ ) $ ) $ Basic earnings (loss) per common share $ ) $ ) $ ) $ Diluted earnings (loss) per common share $ ) $ ) $ ) $ See accompanying notes to unaudited consolidated financial statements. 3 PORTER BANCORP, INC. Unaudited Consolidated Statement of Changes in Stockholders' Equity For Six Months Ended June 30, 2011 (dollars in thousands, except share and per share data) Accumulated Shares Amount Additional Retained Other Series A Series C Series A Series C Paid-In Earnings Comprehensive Common Preferred Preferred Common Preferred Preferred Capital (Deficit) Income Total Balances, January 1, 2011 $ Issuance of unvested stock - Forfeited unvested stock ) - Stock-based compensation expense - Comprehensive income (loss): Net income (loss) - ) - ) Changes in accumulated other comprehensive income, net of taxes - Total comprehensive income (loss) - ) Dividends 5% on Series A preferred stock - ) - ) Dividends on Series C preferred stock ($0.01 per share) - (7
